DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 8, and 15 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2004/0034482 to Gross et al. ("Gross") in view of U.S. Publication No. 2016/0245209 to Bizub et al. ("Bizub").

Regarding claim 1, Gross teaches:
A computer-implemented method comprising: 
receiving analog audio detected by an audio transducer in proximity to moving mechanical components of a hard disk drive (Gross: Paragraph [0041], “Microphones 332, 334, and 336 are acoustically coupled to the two-dimensional array of disk drives. Note that microphones 332, 334, and 336 are located in different, non-collinear locations relative to the two-dimensional array of disk drives. During operation, microphones 332, 334, and 336 monitor sounds generated by the two-dimensional array of disk drives. Signals representing these sounds are provided to a process within server 304 that computes the power spectral density (PSD) of each of the signals. This PSD is compared to a baseline PSD for each microphone to determine if the sounds have changed since the baseline PSD was generated. If any of the PSDs have changed significantly, indicating that failure of a disk drive is imminent, the system determines which disk drive is failing and informs operator 302. This process is described in more detail in conjunction with FIG. 4 below”); 
converting the received analog audio to digital audio (Gross: Paragraph [0044], “Acoustic signal receiver 404 receives analog signals from the microphone or microphones within the system. Acoustic signal receiver 404 converts these analog signals into a digital format and can additionally perform signal-conditioning operations. Analog-to-digital sampling and conversion is well known in the art and will not be discussed further herein”); and 
assigning a health classification status to the hard disk drive based on a classification of the digital audio (Gross: Paragraph [0012], “The system operates by monitoring at least three acoustic signals emitted from a two-dimensional array of disk drives and then comparing characteristics of each acoustic signal with baseline acoustic signals. These baseline acoustic signals reflect normal operation of the two-dimensional array of disk drives. If the acoustic signals differ by a predetermined amount from the baseline acoustic signals, the system identifies one or more disk drives in the two-dimensional array of disk drives that are likely to fail”; and Paragraph [0068], “FIG. 8 is a flowchart illustrating the process of identifying disk drives that are likely to fail in accordance with an embodiment of the present invention. The system starts when acoustic signal receiver 404 receives signals from microphones 332, 334, and 336 (step 802). Next, computer system 402 determines that one or more disk drives are failing as described above in conjunction with FIG. 3 (step 804). Triangulator 412 then locates the apparent locus (AL) of the acoustic energy (step 806)”; and Paragraph [0069], “Next, triangulator 412 selects three candidate disk drives (step 808). Triangulator 412 then performs a barycentric coordinate technique (BCT) as described above to determine if the selected drives are at fault (step 810). Note that the procedure must be applied at least twice with different drives selected to ensure that the indicated drives are truly faulty as explained above”).

However, Gross does not appear to teach:
the assigning the health classification status using a trained machine learning model.

However, in the same field of endeavor, Bizub teaches:
the assigning the health classification status using a trained machine learning model (Bizub: Paragraph [0032], “the ECU 25 may begin by receiving knock signals from the knock sensor 23, such as noise signals, vibration signals, acceleration signals, movement signals, or the like. The processor 72 may then access the knock signals received from the knock sensor 23 of the engine 10 (block 90). The processor 72 may analyze the signal by detecting or identifying a trigger event occurrence based on an abnormal signature (e.g., abnormal vibration, abnormal noise/sound, abnormal acceleration, abnormal motion, etc.) associated with the knock signals from the knock sensor 23 (block 92). That is, the trigger event occurrence may be an occurrence of any suitable signal from the knock sensor that indicates a knocking has occurred by analyzing signal amplitude, frequency, harmonics, or the like. The trigger event occurrence may be time stamped with a time associated with the knocking. The abnormal signature may be correspond to a knocking or other mechanical failure. Any method suitable for identifying/detecting trigger events may be used to detect abnormal vibrations. For instance, vibrations of normal signals may be compared with the knock sensor signals using thresholds (e.g., thresholds of certain frequencies), six sigma statistics, Bayesian statistics, or AI/neural networks, or any suitable method of detecting abnormal vibrations associated with engine knocking”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Gross by having the health classification done using a trained machine learning model, as taught by Bizub. One of ordinary skill in the art would have been motivated to use the methods of Bizub to improve reliability of anomaly detection based on noise created by a device. (Bizub: Paragraphs [0001]-[0007]).

Regarding claim 8, Gross teaches:
A system comprising: 
a hard disk drive controller (Gross: Paragraph [0031], “FIG. 1 illustrates a computer system 102 with a single disk drive in accordance with an embodiment of the present invention. Computer system 102 can generally include any type of computer system, including, but not limited to, a computer system based on a microprocessor, a mainframe computer, a digital signal processor, a portable computing device, a personal organizer, a device controller, and a computational engine within an appliance”); 
a non-transitory, computer-readable storage medium embodying computer program executable by the hard disk drive controller (Gross: Paragraph [0029], “The data structures and code described in this detailed description are typically stored on a computer readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system. This includes, but is not limited to, magnetic and optical storage devices such as disk drives, magnetic tape, CDs (compact discs) and DVDs (digital versatile discs or digital video discs), and computer instruction signals embodied in a transmission medium (with or without a carrier wave upon which the signals are modulated). For example, the transmission medium may include a communications network, such as the Internet”) and configured for: 
receiving analog audio detected by an audio transducer in proximity to moving mechanical components of a hard disk drive (Gross: Paragraph [0041], “Microphones 332, 334, and 336 are acoustically coupled to the two-dimensional array of disk drives. Note that microphones 332, 334, and 336 are located in different, non-collinear locations relative to the two-dimensional array of disk drives. During operation, microphones 332, 334, and 336 monitor sounds generated by the two-dimensional array of disk drives. Signals representing these sounds are provided to a process within server 304 that computes the power spectral density (PSD) of each of the signals. This PSD is compared to a baseline PSD for each microphone to determine if the sounds have changed since the baseline PSD was generated. If any of the PSDs have changed significantly, indicating that failure of a disk drive is imminent, the system determines which disk drive is failing and informs operator 302. This process is described in more detail in conjunction with FIG. 4 below”); 
converting the received analog audio to digital audio (Gross: Paragraph [0044], “Acoustic signal receiver 404 receives analog signals from the microphone or microphones within the system. Acoustic signal receiver 404 converts these analog signals into a digital format and can additionally perform signal-conditioning operations. Analog-to-digital sampling and conversion is well known in the art and will not be discussed further herein”); and 
assigning a health classification status to the hard disk drive based on a classification of the digital audio (Gross: Paragraph [0012], “The system operates by monitoring at least three acoustic signals emitted from a two-dimensional array of disk drives and then comparing characteristics of each acoustic signal with baseline acoustic signals. These baseline acoustic signals reflect normal operation of the two-dimensional array of disk drives. If the acoustic signals differ by a predetermined amount from the baseline acoustic signals, the system identifies one or more disk drives in the two-dimensional array of disk drives that are likely to fail”; and Paragraph [0068], “FIG. 8 is a flowchart illustrating the process of identifying disk drives that are likely to fail in accordance with an embodiment of the present invention. The system starts when acoustic signal receiver 404 receives signals from microphones 332, 334, and 336 (step 802). Next, computer system 402 determines that one or more disk drives are failing as described above in conjunction with FIG. 3 (step 804). Triangulator 412 then locates the apparent locus (AL) of the acoustic energy (step 806)”; and Paragraph [0069], “Next, triangulator 412 selects three candidate disk drives (step 808). Triangulator 412 then performs a barycentric coordinate technique (BCT) as described above to determine if the selected drives are at fault (step 810). Note that the procedure must be applied at least twice with different drives selected to ensure that the indicated drives are truly faulty as explained above”).

However, Gross does not appear to teach:
the assigning the health classification status using a trained machine learning model.

However, in the same field of endeavor, Bizub teaches:
the assigning the health classification status using a trained machine learning model (Bizub: Paragraph [0032], “the ECU 25 may begin by receiving knock signals from the knock sensor 23, such as noise signals, vibration signals, acceleration signals, movement signals, or the like. The processor 72 may then access the knock signals received from the knock sensor 23 of the engine 10 (block 90). The processor 72 may analyze the signal by detecting or identifying a trigger event occurrence based on an abnormal signature (e.g., abnormal vibration, abnormal noise/sound, abnormal acceleration, abnormal motion, etc.) associated with the knock signals from the knock sensor 23 (block 92). That is, the trigger event occurrence may be an occurrence of any suitable signal from the knock sensor that indicates a knocking has occurred by analyzing signal amplitude, frequency, harmonics, or the like. The trigger event occurrence may be time stamped with a time associated with the knocking. The abnormal signature may be correspond to a knocking or other mechanical failure. Any method suitable for identifying/detecting trigger events may be used to detect abnormal vibrations. For instance, vibrations of normal signals may be compared with the knock sensor signals using thresholds (e.g., thresholds of certain frequencies), six sigma statistics, Bayesian statistics, or AI/neural networks, or any suitable method of detecting abnormal vibrations associated with engine knocking”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Gross by having the health classification done using a trained machine learning model, as taught by Bizub.  One of ordinary skill in the art would have been motivated to use the methods of Bizub to improve reliability of anomaly detection based on noise created by a device. (Bizub: Paragraphs [0001]-[0007]).

Regarding claim 15, Gross teaches:
A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions (Gross: Paragraph [0029], “The data structures and code described in this detailed description are typically stored on a computer readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system. This includes, but is not limited to, magnetic and optical storage devices such as disk drives, magnetic tape, CDs (compact discs) and DVDs (digital versatile discs or digital video discs), and computer instruction signals embodied in a transmission medium (with or without a carrier wave upon which the signals are modulated). For example, the transmission medium may include a communications network, such as the Internet”) configured for: 
receiving analog audio detected by an audio transducer in proximity to moving mechanical components of a hard disk drive (Gross: Paragraph [0041], “Microphones 332, 334, and 336 are acoustically coupled to the two-dimensional array of disk drives. Note that microphones 332, 334, and 336 are located in different, non-collinear locations relative to the two-dimensional array of disk drives. During operation, microphones 332, 334, and 336 monitor sounds generated by the two-dimensional array of disk drives. Signals representing these sounds are provided to a process within server 304 that computes the power spectral density (PSD) of each of the signals. This PSD is compared to a baseline PSD for each microphone to determine if the sounds have changed since the baseline PSD was generated. If any of the PSDs have changed significantly, indicating that failure of a disk drive is imminent, the system determines which disk drive is failing and informs operator 302. This process is described in more detail in conjunction with FIG. 4 below”); 
converting the received analog audio to digital audio (Gross: Paragraph [0044], “Acoustic signal receiver 404 receives analog signals from the microphone or microphones within the system. Acoustic signal receiver 404 converts these analog signals into a digital format and can additionally perform signal-conditioning operations. Analog-to-digital sampling and conversion is well known in the art and will not be discussed further herein”); and 
assigning a health classification status to the hard disk drive based on a classification of the digital audio (Gross: Paragraph [0012], “The system operates by monitoring at least three acoustic signals emitted from a two-dimensional array of disk drives and then comparing characteristics of each acoustic signal with baseline acoustic signals. These baseline acoustic signals reflect normal operation of the two-dimensional array of disk drives. If the acoustic signals differ by a predetermined amount from the baseline acoustic signals, the system identifies one or more disk drives in the two-dimensional array of disk drives that are likely to fail”; and Paragraph [0068], “FIG. 8 is a flowchart illustrating the process of identifying disk drives that are likely to fail in accordance with an embodiment of the present invention. The system starts when acoustic signal receiver 404 receives signals from microphones 332, 334, and 336 (step 802). Next, computer system 402 determines that one or more disk drives are failing as described above in conjunction with FIG. 3 (step 804). Triangulator 412 then locates the apparent locus (AL) of the acoustic energy (step 806)”; and Paragraph [0069], “Next, triangulator 412 selects three candidate disk drives (step 808). Triangulator 412 then performs a barycentric coordinate technique (BCT) as described above to determine if the selected drives are at fault (step 810). Note that the procedure must be applied at least twice with different drives selected to ensure that the indicated drives are truly faulty as explained above”).

However, Gross does not appear to teach:
the assigning the health classification status using a trained machine learning model.

However, in the same field of endeavor, Bizub teaches:
the assigning the health classification status using a trained machine learning model (Bizub: Paragraph [0032], “the ECU 25 may begin by receiving knock signals from the knock sensor 23, such as noise signals, vibration signals, acceleration signals, movement signals, or the like. The processor 72 may then access the knock signals received from the knock sensor 23 of the engine 10 (block 90). The processor 72 may analyze the signal by detecting or identifying a trigger event occurrence based on an abnormal signature (e.g., abnormal vibration, abnormal noise/sound, abnormal acceleration, abnormal motion, etc.) associated with the knock signals from the knock sensor 23 (block 92). That is, the trigger event occurrence may be an occurrence of any suitable signal from the knock sensor that indicates a knocking has occurred by analyzing signal amplitude, frequency, harmonics, or the like. The trigger event occurrence may be time stamped with a time associated with the knocking. The abnormal signature may be correspond to a knocking or other mechanical failure. Any method suitable for identifying/detecting trigger events may be used to detect abnormal vibrations. For instance, vibrations of normal signals may be compared with the knock sensor signals using thresholds (e.g., thresholds of certain frequencies), six sigma statistics, Bayesian statistics, or AI/neural networks, or any suitable method of detecting abnormal vibrations associated with engine knocking”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Gross by having the health classification done using a trained machine learning model, as taught by Bizub.  One of ordinary skill in the art would have been motivated to use the methods of Bizub to improve reliability of anomaly detection based on noise created by a device. (Bizub: Paragraphs [0001]-[0007]).

Regarding claim 19, the Gross/Bizub combination teaches all of the elements of claim 15 and further teaches:
wherein the instructions are configured for execution by a hard disk drive controller (Gross: Paragraph [0029], “The data structures and code described in this detailed description are typically stored on a computer readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system. This includes, but is not limited to, magnetic and optical storage devices such as disk drives, magnetic tape, CDs (compact discs) and DVDs (digital versatile discs or digital video discs), and computer instruction signals embodied in a transmission medium (with or without a carrier wave upon which the signals are modulated). For example, the transmission medium may include a communications network, such as the Internet”; and Paragraph [0031], “FIG. 1 illustrates a computer system 102 with a single disk drive in accordance with an embodiment of the present invention. Computer system 102 can generally include any type of computer system, including, but not limited to, a computer system based on a microprocessor, a mainframe computer, a digital signal processor, a portable computing device, a personal organizer, a device controller, and a computational engine within an appliance”).

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Bizub and further in view of U.S. Publication No. 2008/0019246 to Sutardja ("Sutardja").
	
	Regarding claim 2, the Gross/Bizub combination teaches all of the elements of claim 1.  However, the Gross/Bizub combination does not appear to teach:
receiving audio from the audio transducer, where the audio transducer is in fixed alignment with a hard disk drive controller board of the hard disk drive.

However, in the same field of endeavor, Sutardja teaches:
receiving audio from the audio transducer, where the audio transducer is in fixed alignment with a hard disk drive controller board of the hard disk drive (Sutardja: Paragraph [0030], “he first component one of rotates the rotating storage medium and reads data from the rotating storage medium. The rotating storage device includes one of a magnetic storage device and an optical storage device. The audio monitoring module selectively diagnoses failures of the first component based on the audio signals. The audio monitoring module selectively estimates an age of the first component based on the audio signals. The audio monitoring module selectively predicts future component failure of the first component based on the audio signals. The audio monitoring module selectively estimates product quality of the data storage device based on the audio signals. The audio monitoring module selectively correlates the audio signals with a stored failure profile to predict failure of the first component. An analog to digital converter converts the audio signals to digital audio signals. The rotating data storage device comprises a hard disk drive that includes: a hard disk drive assembly (HDDA); and a hard disk drive printed circuit board (HD PCB), wherein the microphone is arranged on one of the HDDA and the HD PCB”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by the Gross/Bizub combination by having the audio transducer to be in a fixed alignment with a hard disk drive controller board, as taught by Sutardja.  One of ordinary skill in the art would have been motivated to use the methods of Sutardja because it would assist in reducing user annoyance with noise and to assist in estimating and planning around HDD failures. (Sutardja: Paragraph [0082]-[0083]).

	Regarding claim 3, the Gross/Bizub/Sutardja combination teaches all of the elements of claim 2 and further teaches:
	receiving analog audio detected by the audio transducer, where the audio transducer is mounted to a hard disk drive controller board of the hard disk drive at a location on the hard disk drive controller board at which the audio transducer can detect audio resulting from operation of the moving mechanical components of the hard disk drive (Sutardja: Paragraph [0030], “the first component one of rotates the rotating storage medium and reads data from the rotating storage medium. The rotating storage device includes one of a magnetic storage device and an optical storage device. The audio monitoring module selectively diagnoses failures of the first component based on the audio signals. The audio monitoring module selectively estimates an age of the first component based on the audio signals. The audio monitoring module selectively predicts future component failure of the first component based on the audio signals. The audio monitoring module selectively estimates product quality of the data storage device based on the audio signals. The audio monitoring module selectively correlates the audio signals with a stored failure profile to predict failure of the first component. An analog to digital converter converts the audio signals to digital audio signals. The rotating data storage device comprises a hard disk drive that includes: a hard disk drive assembly (HDDA); and a hard disk drive printed circuit board (HD PCB), wherein the microphone is arranged on one of the HDDA and the HD PCB”).

Regarding claim 9, the Gross/Bizub combination teaches all of the elements of claim 8.  However, the Gross/Bizub combination does not appear to teach:
receiving audio from the audio transducer, where the audio transducer is in fixed alignment with a hard disk drive controller board of the hard disk drive.

However, in the same field of endeavor, Sutardja teaches:
receiving audio from the audio transducer, where the audio transducer is in fixed alignment with a hard disk drive controller board of the hard disk drive (Sutardja: Paragraph [0030], “he first component one of rotates the rotating storage medium and reads data from the rotating storage medium. The rotating storage device includes one of a magnetic storage device and an optical storage device. The audio monitoring module selectively diagnoses failures of the first component based on the audio signals. The audio monitoring module selectively estimates an age of the first component based on the audio signals. The audio monitoring module selectively predicts future component failure of the first component based on the audio signals. The audio monitoring module selectively estimates product quality of the data storage device based on the audio signals. The audio monitoring module selectively correlates the audio signals with a stored failure profile to predict failure of the first component. An analog to digital converter converts the audio signals to digital audio signals. The rotating data storage device comprises a hard disk drive that includes: a hard disk drive assembly (HDDA); and a hard disk drive printed circuit board (HD PCB), wherein the microphone is arranged on one of the HDDA and the HD PCB”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by the Gross/Bizub combination by having the audio transducer to be in a fixed alignment with a hard disk drive controller board, as taught by Sutardja.  One of ordinary skill in the art would have been motivated to use the methods of Sutardja because it would assist in reducing user annoyance with noise and to assist in estimating and planning around HDD failures. (Sutardja: Paragraph [0082]-[0083]).

Regarding claim 10, the Gross/Bizub/Sutardja combination teaches all of the elements of claim 9 and further teaches:
	receiving analog audio detected by the audio transducer, where the audio transducer is mounted to a hard disk drive controller board of the hard disk drive at a location on the hard disk drive controller board at which the audio transducer can detect audio resulting from operation of the moving mechanical components of the hard disk drive (Sutardja: Paragraph [0030], “he first component one of rotates the rotating storage medium and reads data from the rotating storage medium. The rotating storage device includes one of a magnetic storage device and an optical storage device. The audio monitoring module selectively diagnoses failures of the first component based on the audio signals. The audio monitoring module selectively estimates an age of the first component based on the audio signals. The audio monitoring module selectively predicts future component failure of the first component based on the audio signals. The audio monitoring module selectively estimates product quality of the data storage device based on the audio signals. The audio monitoring module selectively correlates the audio signals with a stored failure profile to predict failure of the first component. An analog to digital converter converts the audio signals to digital audio signals. The rotating data storage device comprises a hard disk drive that includes: a hard disk drive assembly (HDDA); and a hard disk drive printed circuit board (HD PCB), wherein the microphone is arranged on one of the HDDA and the HD PCB”).

Regarding claim 16, the Gross/Bizub combination teaches all of the elements of claim 15.  However, the Gross/Bizub combination does not appear to teach:
receiving audio from an audio transducer that is in fixed alignment with a hard disk drive controller board of the hard disk drive.

However, in the same field of endeavor, Sutardja teaches:
receiving audio from an audio transducer that is in fixed alignment with a hard disk drive controller board of the hard disk drive (Sutardja: Paragraph [0030], “he first component one of rotates the rotating storage medium and reads data from the rotating storage medium. The rotating storage device includes one of a magnetic storage device and an optical storage device. The audio monitoring module selectively diagnoses failures of the first component based on the audio signals. The audio monitoring module selectively estimates an age of the first component based on the audio signals. The audio monitoring module selectively predicts future component failure of the first component based on the audio signals. The audio monitoring module selectively estimates product quality of the data storage device based on the audio signals. The audio monitoring module selectively correlates the audio signals with a stored failure profile to predict failure of the first component. An analog to digital converter converts the audio signals to digital audio signals. The rotating data storage device comprises a hard disk drive that includes: a hard disk drive assembly (HDDA); and a hard disk drive printed circuit board (HD PCB), wherein the microphone is arranged on one of the HDDA and the HD PCB”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by the Gross/Bizub combination by having the audio transducer to be in a fixed alignment with a hard disk drive controller board, as taught by Sutardja.  One of ordinary skill in the art would have been motivated to use the methods of Sutardja because it would assist in reducing user annoyance with noise and to assist in estimating and planning around HDD failures. (Sutardja: Paragraph [0082]-[0083]).

Regarding claim 17, the Gross/Bizub/Sutardja combination teaches all of the elements of claim 16 and further teaches:
	receiving analog audio detected by an audio transducer that is mounted to a hard disk drive controller board of the hard disk drive at a location on the hard disk drive controller board at which the audio transducer can detect audio resulting from operation of the moving mechanical components of the hard disk drive (Sutardja: Paragraph [0030], “he first component one of rotates the rotating storage medium and reads data from the rotating storage medium. The rotating storage device includes one of a magnetic storage device and an optical storage device. The audio monitoring module selectively diagnoses failures of the first component based on the audio signals. The audio monitoring module selectively estimates an age of the first component based on the audio signals. The audio monitoring module selectively predicts future component failure of the first component based on the audio signals. The audio monitoring module selectively estimates product quality of the data storage device based on the audio signals. The audio monitoring module selectively correlates the audio signals with a stored failure profile to predict failure of the first component. An analog to digital converter converts the audio signals to digital audio signals. The rotating data storage device comprises a hard disk drive that includes: a hard disk drive assembly (HDDA); and a hard disk drive printed circuit board (HD PCB), wherein the microphone is arranged on one of the HDDA and the HD PCB”).

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Bizub in view of Sutardja in view of U.S. Publication No. 2007/0070540 to Noguchi et al. ("Noguchi") and further in view of U.S. Publication No. 2013/0114162 to Zhang et al. ("Zhang").

Regarding claim 4, the Gross/Bizub/Sutardja combination teaches all of the elements of claim 3.  However, the combination does not appear to teach:
amplifying the analog audio detected by the transducer using an audio amplifier; and 
converting the amplified analog audio to digital data, wherein the conversion is executed by one or more components of the hard disk drive controller board.

However, in the same field of endeavor, Noguchi teaches:
amplifying the analog audio detected by the transducer using an audio amplifier (Noguchi: Paragraph [0064], “A differential signal of the output of the two sensors is inputted into the A/D converter. This differential signal indicates the difference in acceleration detected by the two sensors. To be more specific, the differential signal indicates the magnitude of rotational vibrations and the direction thereof. The ADC analog-to-digital converts the differential signal that is an analog signal. A digital signal from the ADC is inputted into the HDC/MPU 123. A value indicated by this digital signal changes in response to the magnitude, and a direction, of the rotational vibrations applied to the HDD 100. Incidentally, a filter for removing noises and an amplifier for amplifying an analog signal are placed between the ADC and the sensors”); and 
converting the amplified analog audio to digital data, wherein the conversion is executed by one or more components of the hard disk drive controller board (Noguchi: Paragraph [0064], “A differential signal of the output of the two sensors is inputted into the A/D converter. This differential signal indicates the difference in acceleration detected by the two sensors. To be more specific, the differential signal indicates the magnitude of rotational vibrations and the direction thereof. The ADC analog-to-digital converts the differential signal that is an analog signal. A digital signal from the ADC is inputted into the HDC/MPU 123. A value indicated by this digital signal changes in response to the magnitude, and a direction, of the rotational vibrations applied to the HDD 100. Incidentally, a filter for removing noises and an amplifier for amplifying an analog signal are placed between the ADC and the sensors”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Gross/Bizub/Sutardja combination by amplifying the analog signal and then converting the signal to a digital signal, as taught by Noguchi.  One of ordinary skill in the art would have been motivated to use the methods of Noguchi because it would assist in preparing the signal and reducing noise. (Noguchi: Paragraph [0096]).

	However, the Gross/Bizub/Sutardja/Noguchi combination does not appear to teach:
	wherein the audio amplifier is mounted to the hard disk drive controller board

	However, in the same field of endeavor, Zhang teaches:
	wherein the audio amplifier is mounted to the hard disk drive controller board (Zhang: Paragraph [0055], “the rotational vibration sensor circuitry 304 includes individual pre-amplifiers with differential inputs of each of the pre-amplifiers connected directly to one of the rotational vibration sensors 212 and absent of any intervening component between the rotational vibration sensors 212 and the differential inputs of each of the pre-amplifiers. Outputs of the pre-amplifiers are connected to an input of an amplifier in an additive manner to generate an amplified and conditioned single ended composite vibration output signal 326”);

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Gross/Bizub/Sutardja/Noguchi combination by having the audio amplifier mounted to the controller board, as taught by Zhang.  One of ordinary skill in the art would have been motivated to use the methods of Zhang because it would assist in sensitivity and detection of shock by the sensors. (Zhang: Paragraph [0045]).

Regarding claim 5, the Gross/Bizub combination teaches all of the elements of claim 1.  However, the Gross/Bizub combination does not appear to teach:
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: 
the audio transducer, wherein the audio transducer is located on the hard disk drive controller board at a position to detect sound from operation of the moving mechanical components of the hard disk drive; 

However, in the same field of endeavor, Sutardja teaches:
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including:
the audio transducer, wherein the audio transducer is located on the hard disk drive controller board at a position to detect sound from operation of the moving mechanical components of the hard disk drive (Sutardja: Paragraph [0030], “the first component one of rotates the rotating storage medium and reads data from the rotating storage medium. The rotating storage device includes one of a magnetic storage device and an optical storage device. The audio monitoring module selectively diagnoses failures of the first component based on the audio signals. The audio monitoring module selectively estimates an age of the first component based on the audio signals. The audio monitoring module selectively predicts future component failure of the first component based on the audio signals. The audio monitoring module selectively estimates product quality of the data storage device based on the audio signals. The audio monitoring module selectively correlates the audio signals with a stored failure profile to predict failure of the first component. An analog to digital converter converts the audio signals to digital audio signals. The rotating data storage device comprises a hard disk drive that includes: a hard disk drive assembly (HDDA); and a hard disk drive printed circuit board (HD PCB), wherein the microphone is arranged on one of the HDDA and the HD PCB”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by the Gross/Bizub combination by having the audio transducer be capable of detecting sound based on the movements of a hard drive, as taught by Sutardja.  One of ordinary skill in the art would have been motivated to use the methods of Sutardja because it would assist in reducing user annoyance with noise and to assist in estimating and planning around HDD failures. (Sutardja: Paragraph [0082]-[0083]).

However, the Gross/Bizub/Sutardja combination does not appear to teach:
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: a hard disk drive controller; 
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: a motor controller configured to receive signals from the hard disk drive controller, wherein the motor controller is configured to control the moving mechanical components of the hard disk drive in response to the signals received from the hard disk drive controller; 
an audio amplifier configured for amplifying analog audio detected by the audio transducer; and 
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: an analog-to-digital converter configured for converting the amplified analog audio to digital audio.

However, in the same field of endeavor, Noguchi teaches:
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: a hard disk drive controller (Noguchi: Paragraph [0039], “The circuit board 120 includes thereon a read/write channel (R/W channel) 121; a motor driver unit 122; a hard disk controller (HDC)/MPU integrated circuit (hereinafter referred to as "HDC/MPU") 123; and a RAM 124 that is an example of a memory”); 
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: a motor controller configured to receive signals from the hard disk drive controller, wherein the motor controller is configured to control the moving mechanical components of the hard disk drive in response to the signals received from the hard disk drive controller (Noguchi: Paragraph [0039], “The circuit board 120 includes thereon a read/write channel (R/W channel) 121; a motor driver unit 122; a hard disk controller (HDC)/MPU integrated circuit (hereinafter referred to as "HDC/MPU") 123; and a RAM 124 that is an example of a memory”; and Paragraph [0049], “The data read out by the R[W channel 121 includes not only the user data but also servo data. The HDC/MPU 123 uses the servo data to perform positioning control of the head element 112. Control data from the HDC/MPU 123 is output to the motor driver unit 122. The motor driver unit 122 supplies the VCM 115 with the driving current according to a control signal. Additionally, the HDC/MPU 123 uses the servo data to control processing of reading/writing data”); 
an audio amplifier configured for amplifying analog audio detected by the audio transducer (Noguchi: Paragraph [0064], “A differential signal of the output of the two sensors is inputted into the A/D converter. This differential signal indicates the difference in acceleration detected by the two sensors. To be more specific, the differential signal indicates the magnitude of rotational vibrations and the direction thereof. The ADC analog-to-digital converts the differential signal that is an analog signal. A digital signal from the ADC is inputted into the HDC/MPU 123. A value indicated by this digital signal changes in response to the magnitude, and a direction, of the rotational vibrations applied to the HDD 100. Incidentally, a filter for removing noises and an amplifier for amplifying an analog signal are placed between the ADC and the sensors”); and 
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: an analog-to-digital converter configured for converting the amplified analog audio to digital audio (Noguchi: Paragraph [0064], “A differential signal of the output of the two sensors is inputted into the A/D converter. This differential signal indicates the difference in acceleration detected by the two sensors. To be more specific, the differential signal indicates the magnitude of rotational vibrations and the direction thereof. The ADC analog-to-digital converts the differential signal that is an analog signal. A digital signal from the ADC is inputted into the HDC/MPU 123. A value indicated by this digital signal changes in response to the magnitude, and a direction, of the rotational vibrations applied to the HDD 100. Incidentally, a filter for removing noises and an amplifier for amplifying an analog signal are placed between the ADC and the sensors”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by the Gross/Bizub/Sutardja combination by amplifying the analog signal and then converting the signal to a digital signal, as taught by Noguchi.  One of ordinary skill in the art would have been motivated to use the methods of Noguchi because it would assist in preparing the signal and reducing noise. (Noguchi: Paragraph [0096]).

	However, the Gross/Bizub/Sutardja/Noguchi combination does not appear to teach:
	wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: an audio amplifier configured for amplifying analog audio detected by the audio transducer

	However, in the same field of endeavor, Zhang teaches:
	wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: an audio amplifier configured for amplifying analog audio detected by the audio transducer (Zhang: Paragraph [0055], “the rotational vibration sensor circuitry 304 includes individual pre-amplifiers with differential inputs of each of the pre-amplifiers connected directly to one of the rotational vibration sensors 212 and absent of any intervening component between the rotational vibration sensors 212 and the differential inputs of each of the pre-amplifiers. Outputs of the pre-amplifiers are connected to an input of an amplifier in an additive manner to generate an amplified and conditioned single ended composite vibration output signal 326”);

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Gross/Bizub/Sutardja/Noguchi combination by having the audio amplifier mounted to the controller board, as taught by Zhang.  One of ordinary skill in the art would have been motivated to use the methods of Zhang because it would assist in sensitivity and detection of shock by the sensors. (Zhang: Paragraph [0045]).

Regarding claim 11, the Gross/Bizub/Sutardja combination teaches all of the elements of claim 10.  However, the combination does not appear to teach:
amplifying the analog audio detected by the transducer using an audio amplifier; and 
converting the amplified analog audio to digital data, wherein the conversion is executed by one or more components of the hard disk drive controller board.

However, in the same field of endeavor, Noguchi teaches:
amplifying the analog audio detected by the transducer using an audio amplifier (Noguchi: Paragraph [0064], “A differential signal of the output of the two sensors is inputted into the A/D converter. This differential signal indicates the difference in acceleration detected by the two sensors. To be more specific, the differential signal indicates the magnitude of rotational vibrations and the direction thereof. The ADC analog-to-digital converts the differential signal that is an analog signal. A digital signal from the ADC is inputted into the HDC/MPU 123. A value indicated by this digital signal changes in response to the magnitude, and a direction, of the rotational vibrations applied to the HDD 100. Incidentally, a filter for removing noises and an amplifier for amplifying an analog signal are placed between the ADC and the sensors”); and 
converting the amplified analog audio to digital data, wherein the conversion is executed by one or more components of the hard disk drive controller board (Noguchi: Paragraph [0064], “A differential signal of the output of the two sensors is inputted into the A/D converter. This differential signal indicates the difference in acceleration detected by the two sensors. To be more specific, the differential signal indicates the magnitude of rotational vibrations and the direction thereof. The ADC analog-to-digital converts the differential signal that is an analog signal. A digital signal from the ADC is inputted into the HDC/MPU 123. A value indicated by this digital signal changes in response to the magnitude, and a direction, of the rotational vibrations applied to the HDD 100. Incidentally, a filter for removing noises and an amplifier for amplifying an analog signal are placed between the ADC and the sensors”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Gross/Bizub/Sutardja combination by amplifying the analog signal and then converting the signal to a digital signal, as taught by Noguchi.  One of ordinary skill in the art would have been motivated to use the methods of Noguchi because it would assist in preparing the signal and reducing noise. (Noguchi: Paragraph [0096]).

	However, the Gross/Bizub/Sutardja/Noguchi combination does not appear to teach:
	wherein the audio amplifier is mounted to the hard disk drive controller board

	However, in the same field of endeavor, Zhang teaches:
	wherein the audio amplifier is mounted to the hard disk drive controller board (Zhang: Paragraph [0055], “the rotational vibration sensor circuitry 304 includes individual pre-amplifiers with differential inputs of each of the pre-amplifiers connected directly to one of the rotational vibration sensors 212 and absent of any intervening component between the rotational vibration sensors 212 and the differential inputs of each of the pre-amplifiers. Outputs of the pre-amplifiers are connected to an input of an amplifier in an additive manner to generate an amplified and conditioned single ended composite vibration output signal 326”);

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Gross/Bizub/Sutardja/Noguchi combination by having the audio amplifier mounted to the controller board, as taught by Zhang.  One of ordinary skill in the art would have been motivated to use the methods of Zhang because it would assist in sensitivity and detection of shock by the sensors. (Zhang: Paragraph [0045]).

Regarding claim 12, the Gross/Bizub combination teaches all of the elements of claim 8.  However, the Gross/Bizub combination does not appear to teach:
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: 
the audio transducer, wherein the audio transducer is located on the hard disk drive controller board at a position to detect sound from operation of the moving mechanical components of the hard disk drive; 

However, in the same field of endeavor, Sutardja teaches:
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including:
the audio transducer, wherein the audio transducer is located on the hard disk drive controller board at a position to detect sound from operation of the moving mechanical components of the hard disk drive (Sutardja: Paragraph [0030], “the first component one of rotates the rotating storage medium and reads data from the rotating storage medium. The rotating storage device includes one of a magnetic storage device and an optical storage device. The audio monitoring module selectively diagnoses failures of the first component based on the audio signals. The audio monitoring module selectively estimates an age of the first component based on the audio signals. The audio monitoring module selectively predicts future component failure of the first component based on the audio signals. The audio monitoring module selectively estimates product quality of the data storage device based on the audio signals. The audio monitoring module selectively correlates the audio signals with a stored failure profile to predict failure of the first component. An analog to digital converter converts the audio signals to digital audio signals. The rotating data storage device comprises a hard disk drive that includes: a hard disk drive assembly (HDDA); and a hard disk drive printed circuit board (HD PCB), wherein the microphone is arranged on one of the HDDA and the HD PCB”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by the Gross/Bizub combination by having the audio transducer be capable of detecting sound based on the movements of a hard drive, as taught by Sutardja.  One of ordinary skill in the art would have been motivated to use the methods of Sutardja because it would assist in reducing user annoyance with noise and to assist in estimating and planning around HDD failures. (Sutardja: Paragraph [0082]-[0083]).

However, the Gross/Bizub/Sutardja combination does not appear to teach:
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: the hard disk drive controller; 
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: a motor controller configured to receive signals from the hard disk drive controller, wherein the motor controller is configured to control the moving mechanical components of the hard disk drive in response to the signals received from the hard disk drive controller; 
an audio amplifier configured for amplifying analog audio detected by the audio transducer; and 
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: an analog-to-digital converter configured for converting the amplified analog audio to digital audio.

However, in the same field of endeavor, Noguchi teaches:
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: a hard disk drive controller (Noguchi: Paragraph [0039], “The circuit board 120 includes thereon a read/write channel (R/W channel) 121; a motor driver unit 122; a hard disk controller (HDC)/MPU integrated circuit (hereinafter referred to as "HDC/MPU") 123; and a RAM 124 that is an example of a memory”); 
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: a motor controller configured to receive signals from the hard disk drive controller, wherein the motor controller is configured to control the moving mechanical components of the hard disk drive in response to the signals received from the hard disk drive controller (Noguchi: Paragraph [0039], “The circuit board 120 includes thereon a read/write channel (R/W channel) 121; a motor driver unit 122; a hard disk controller (HDC)/MPU integrated circuit (hereinafter referred to as "HDC/MPU") 123; and a RAM 124 that is an example of a memory”; and Paragraph [0049], “The data read out by the R[W channel 121 includes not only the user data but also servo data. The HDC/MPU 123 uses the servo data to perform positioning control of the head element 112. Control data from the HDC/MPU 123 is output to the motor driver unit 122. The motor driver unit 122 supplies the VCM 115 with the driving current according to a control signal. Additionally, the HDC/MPU 123 uses the servo data to control processing of reading/writing data”); 
an audio amplifier configured for amplifying analog audio detected by the audio transducer (Noguchi: Paragraph [0064], “A differential signal of the output of the two sensors is inputted into the A/D converter. This differential signal indicates the difference in acceleration detected by the two sensors. To be more specific, the differential signal indicates the magnitude of rotational vibrations and the direction thereof. The ADC analog-to-digital converts the differential signal that is an analog signal. A digital signal from the ADC is inputted into the HDC/MPU 123. A value indicated by this digital signal changes in response to the magnitude, and a direction, of the rotational vibrations applied to the HDD 100. Incidentally, a filter for removing noises and an amplifier for amplifying an analog signal are placed between the ADC and the sensors”); and 
wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: an analog-to-digital converter configured for converting the amplified analog audio to digital audio (Noguchi: Paragraph [0064], “A differential signal of the output of the two sensors is inputted into the A/D converter. This differential signal indicates the difference in acceleration detected by the two sensors. To be more specific, the differential signal indicates the magnitude of rotational vibrations and the direction thereof. The ADC analog-to-digital converts the differential signal that is an analog signal. A digital signal from the ADC is inputted into the HDC/MPU 123. A value indicated by this digital signal changes in response to the magnitude, and a direction, of the rotational vibrations applied to the HDD 100. Incidentally, a filter for removing noises and an amplifier for amplifying an analog signal are placed between the ADC and the sensors”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Gross/Bizub/Sutardja combination by amplifying the analog signal and then converting the signal to a digital signal, as taught by Noguchi.  One of ordinary skill in the art would have been motivated to use the methods of Noguchi because it would assist in preparing the signal and reducing noise. (Noguchi: Paragraph [0096]).

	However, the Gross/Bizub/Sutardja/Noguchi combination does not appear to teach:
	wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: an audio amplifier configured for amplifying analog audio detected by the audio transducer

	However, in the same field of endeavor, Zhang teaches:
	wherein the hard disk drive includes a hard disk drive controller board, the hard disk drive controller board including: an audio amplifier configured for amplifying analog audio detected by the audio transducer (Zhang: Paragraph [0055], “the rotational vibration sensor circuitry 304 includes individual pre-amplifiers with differential inputs of each of the pre-amplifiers connected directly to one of the rotational vibration sensors 212 and absent of any intervening component between the rotational vibration sensors 212 and the differential inputs of each of the pre-amplifiers. Outputs of the pre-amplifiers are connected to an input of an amplifier in an additive manner to generate an amplified and conditioned single ended composite vibration output signal 326”);

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Gross/Bizub/Sutardja/Noguchi combination by having the audio amplifier mounted to the controller board, as taught by Zhang.  One of ordinary skill in the art would have been motivated to use the methods of Zhang because it would assist in sensitivity and detection of shock by the sensors. (Zhang: Paragraph [0045]).

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Bizub in view of Sutardja in view of Noguchi in view of Zhang and further in view of U.S. Publication No. 2008/0180084 to Dougherty et al. ("Dougherty").

	Regarding claim 6, the Gross/Bizub/Sutardja/Noguchi/Zhang combination teaches all of the elements of claim 5. However, the combination does not appear to teach:
wherein assigning the health classification to the hard disk drive comprises: 
using the hard disk drive controller to analyze the digital audio, wherein the analysis of the digital audio is based on a comparison of the digital audio with digital audio generated by moving components of a failing hard disk drive.

	However, in the same field of endeavor, Dougherty teaches:
wherein assigning the health classification to the hard disk drive comprises: 
using the hard disk drive controller to analyze the digital audio, wherein the analysis of the digital audio is based on a comparison of the digital audio with digital audio generated by moving components of a failing hard disk drive (Dougherty: Paragraph [0014], “In FIG. 1, prediction data 107 comprises current draw profile data 115 reflecting measurements of the current draw profile of HDD 110, audio data 116 reflecting audio or sound profile measurements associated with the operation of HDD 110, and temperature data 117 reflecting temperature profile measurements associated with the operation of HDD 110. However, it should be understood that other data may be collected and used for predicting an impending failure of HDD 110. It should be further understood that, in some embodiments, module 103 is modifiable. For example, a user may provide feedback to module 103 regarding the accuracy of a failure prediction or a missed prediction, either from an HDD coupled to system 10 or an HDD coupled to a different system. In some embodiments, module 103 may have a machine learning capability, such as a genetic algorithm, that correlates measurement data with failures and thus enables enhancement of prediction reliability when additional data becomes available. However, other forms of machine learning may also be used”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Gross/Bizub/Sutardja/Noguchi/Zhang combination by having a comparison of current statistics to historical data of failed hard disks, as taught by Dougherty.  One of ordinary skill in the art would have been motivated to use the methods of Dougherty because it will improve failure prediction reliability. (Dougherty: Paragraph [0014]).

	Regarding claim 7, the Gross/Bizub/Sutardja/Noguchi/Zhang combination teaches all of the elements of claim 5. However, the combination does not appear to teach:
wherein assigning the health classification of the hard disk drive comprises: 
using the hard disk drive controller to execute a trained hard disk drive health classifier, wherein the hard disk drive health classifier includes a neural network that has been trained using digital audio generated by moving components of a failing hard disk drive.

	However, in the same field of endeavor, Dougherty teaches:
wherein assigning the health classification of the hard disk drive comprises: 
using the hard disk drive controller to execute a trained hard disk drive health classifier, wherein the hard disk drive health classifier includes a neural network that has been trained using digital audio generated by moving components of a failing hard disk drive (Dougherty: Paragraph [0014], “In FIG. 1, prediction data 107 comprises current draw profile data 115 reflecting measurements of the current draw profile of HDD 110, audio data 116 reflecting audio or sound profile measurements associated with the operation of HDD 110, and temperature data 117 reflecting temperature profile measurements associated with the operation of HDD 110. However, it should be understood that other data may be collected and used for predicting an impending failure of HDD 110. It should be further understood that, in some embodiments, module 103 is modifiable. For example, a user may provide feedback to module 103 regarding the accuracy of a failure prediction or a missed prediction, either from an HDD coupled to system 10 or an HDD coupled to a different system. In some embodiments, module 103 may have a machine learning capability, such as a genetic algorithm, that correlates measurement data with failures and thus enables enhancement of prediction reliability when additional data becomes available. However, other forms of machine learning may also be used”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Gross/Bizub/Sutardja/Noguchi/Zhang combination by having a comparison of current statistics to historical data of failed hard disks used in a machine learning algorithm, as taught by Dougherty.  One of ordinary skill in the art would have been motivated to use the methods of Dougherty because it will improve failure prediction reliability. (Dougherty: Paragraph [0014]).

	Regarding claim 13, the Gross/Bizub/Sutardja/Noguchi/Zhang combination teaches all of the elements of claim 12. However, the combination does not appear to teach:
wherein assigning the health classification to the hard disk drive comprises: 
using the hard disk drive controller to analyze the digital audio, wherein the analysis of the digital audio is based on a comparison of the digital audio with digital audio generated by moving components of a failing hard disk drive.

	However, in the same field of endeavor, Dougherty teaches:
wherein assigning the health classification to the hard disk drive comprises: 
using the hard disk drive controller to analyze the digital audio, wherein the analysis of the digital audio is based on a comparison of the digital audio with digital audio generated by moving components of a failing hard disk drive (Dougherty: Paragraph [0014], “In FIG. 1, prediction data 107 comprises current draw profile data 115 reflecting measurements of the current draw profile of HDD 110, audio data 116 reflecting audio or sound profile measurements associated with the operation of HDD 110, and temperature data 117 reflecting temperature profile measurements associated with the operation of HDD 110. However, it should be understood that other data may be collected and used for predicting an impending failure of HDD 110. It should be further understood that, in some embodiments, module 103 is modifiable. For example, a user may provide feedback to module 103 regarding the accuracy of a failure prediction or a missed prediction, either from an HDD coupled to system 10 or an HDD coupled to a different system. In some embodiments, module 103 may have a machine learning capability, such as a genetic algorithm, that correlates measurement data with failures and thus enables enhancement of prediction reliability when additional data becomes available. However, other forms of machine learning may also be used”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Gross/Bizub/Sutardja/Noguchi/Zhang combination by having a comparison of current statistics to historical data of failed hard disks, as taught by Dougherty.  One of ordinary skill in the art would have been motivated to use the methods of Dougherty because it will improve failure prediction reliability. (Dougherty: Paragraph [0014]).

	Regarding claim 14, the Gross/Bizub/Sutardja/Noguchi/Zhang combination teaches all of the elements of claim 12. However, the combination does not appear to teach:
wherein assigning the health classification of the hard disk drive comprises: 
using the hard disk drive controller to execute a trained hard disk drive health classifier, wherein the hard disk drive health classifier includes a neural network that has been trained using digital audio generated by moving components of a failing hard disk drive.

	However, in the same field of endeavor, Dougherty teaches:
wherein assigning the health classification of the hard disk drive comprises: 
using the hard disk drive controller to execute a trained hard disk drive health classifier, wherein the hard disk drive health classifier includes a neural network that has been trained using digital audio generated by moving components of a failing hard disk drive (Dougherty: Paragraph [0014], “In FIG. 1, prediction data 107 comprises current draw profile data 115 reflecting measurements of the current draw profile of HDD 110, audio data 116 reflecting audio or sound profile measurements associated with the operation of HDD 110, and temperature data 117 reflecting temperature profile measurements associated with the operation of HDD 110. However, it should be understood that other data may be collected and used for predicting an impending failure of HDD 110. It should be further understood that, in some embodiments, module 103 is modifiable. For example, a user may provide feedback to module 103 regarding the accuracy of a failure prediction or a missed prediction, either from an HDD coupled to system 10 or an HDD coupled to a different system. In some embodiments, module 103 may have a machine learning capability, such as a genetic algorithm, that correlates measurement data with failures and thus enables enhancement of prediction reliability when additional data becomes available. However, other forms of machine learning may also be used”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Gross/Bitzub/Sutardja/Noguchi/Zhang combination by having a comparison of current statistics to historical data of failed hard disks used in a machine learning algorithm, as taught by Dougherty.  One of ordinary skill in the art would have been motivated to use the methods of Dougherty because it will improve failure prediction reliability. (Dougherty: Paragraph [0014]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Bizub in view of Sutardja in view of Noguchi.
	
	Regarding claim 18, the Gross/Bizub/Sutardja combination teaches all of the elements of claim 17.  However, the combination does not appear to teach:
wherein the instructions are further configured for: 
converting the analog audio to digital data, wherein the conversion is executed by one or more components of the hard disk drive controller.

However, in the same field of endeavor, Noguchi teaches:
wherein the instructions are further configured for: 
converting the analog audio to digital data, wherein the conversion is executed by one or more components of the hard disk drive controller (Noguchi: Paragraph [0064], “A differential signal of the output of the two sensors is inputted into the A/D converter. This differential signal indicates the difference in acceleration detected by the two sensors. To be more specific, the differential signal indicates the magnitude of rotational vibrations and the direction thereof. The ADC analog-to-digital converts the differential signal that is an analog signal. A digital signal from the ADC is inputted into the HDC/MPU 123. A value indicated by this digital signal changes in response to the magnitude, and a direction, of the rotational vibrations applied to the HDD 100. Incidentally, a filter for removing noises and an amplifier for amplifying an analog signal are placed between the ADC and the sensors”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Gross/Bizub/Sutardja combination by converting an analog signal to a digital signal and the converter being executed by parts of the hard disk drive controller, as taught by Noguchi.  One of ordinary skill in the art would have been motivated to use the methods of Noguchi because it would assist in preparing the signal and reducing noise. (Noguchi: Paragraph [0096]).

	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Bizub in view of Dougherty.

	Regarding claim 20, the Gross/Bizub combination teaches all of the elements of claim 19.  However, the Gross/Bizub combination does not appear to explicitly teach:
wherein the instructions are configured for: 
using the hard disk drive controller to analyze the digital audio, wherein the analysis of the digital audio is based on a comparison of the digital audio with digital audio generated by moving components of a failing hard disk drive.

However, in the same field of endeavor, Dougherty teaches:
wherein the instructions are configured for: 
using the hard disk drive controller to analyze the digital audio, wherein the analysis of the digital audio is based on a comparison of the digital audio with digital audio generated by moving components of a failing hard disk drive (Dougherty: Paragraph [0014], “In FIG. 1, prediction data 107 comprises current draw profile data 115 reflecting measurements of the current draw profile of HDD 110, audio data 116 reflecting audio or sound profile measurements associated with the operation of HDD 110, and temperature data 117 reflecting temperature profile measurements associated with the operation of HDD 110. However, it should be understood that other data may be collected and used for predicting an impending failure of HDD 110. It should be further understood that, in some embodiments, module 103 is modifiable. For example, a user may provide feedback to module 103 regarding the accuracy of a failure prediction or a missed prediction, either from an HDD coupled to system 10 or an HDD coupled to a different system. In some embodiments, module 103 may have a machine learning capability, such as a genetic algorithm, that correlates measurement data with failures and thus enables enhancement of prediction reliability when additional data becomes available. However, other forms of machine learning may also be used”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by the Gross/Bizub combination by having a comparison of current statistics to historical data of failed hard disks, as taught by Dougherty.  One of ordinary skill in the art would have been motivated to use the methods of Dougherty because it will improve failure prediction reliability. (Dougherty: Paragraph [0014]).

Response to Arguments
Applicant’s arguments, see page 7, filed 07/31/2022, with respect to the 112(b) rejection have been fully considered and are persuasive.  The112(b) rejections of claims 12-14 have been withdrawn. 

Applicant’s arguments in light of newly introduced amendments, see pages 7-8, filed 07/31/2022, with respect to the 102/103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art pertinent to the amendments made by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20060212755 A1, US 20040205403 A1, and Paudyal (NPL cited)). The following statement is a brief summary of very pertinent art that was not relied upon:
US 20060212755 A1: Note that the values of the parameters N, K, k are determined experimentally for each brand and model of hard disk drives to meet specified false-alarm and missed-alarm rates.
US 20040205403 A1: At step 88, the detected measurements of the activated device are used to analyze the performance of the device. For example, a diagnostics module contained within the information handling system where the device is located can compare the detected measurements with reference information developed from known operative devices. In a selected embodiment where the performance of a hard disk drive component is being analyzed, the data provided by microphone 60 can be used in conjunction with diagnostic routines to compare the acoustic frequency response of the hard disk drive 52 under test with acoustic models developed from known good drives. If the measured acoustic frequency response matches a valid acoustic model, then it is determined that there has not been a device failure (step 90), and the testing process terminates or is returned to the start step 80. Alternatively, if it is determined at step 90 that the device under test has failed, a failure signal is issued at step 92.
Paudyal: Rotating machinery are continuously operated tools for power generation and mechanical applications. The smooth operation of these tools is fundamental in businesses to accomplish their profitability. The status of such machines can be monitored by continuously assessing their working parameters that aid to identify abnormal behaviors. Upon detection of abnormal behaviors, such machines can be early scheduled for maintenance. Conditioned Based Maintenance (CBM) is one such approach that continuously monitors the machine and recommends taking action before equipment fails. This approach uses monitoring parameters such as temperature, pressure, and vibration signals to minimize unnecessary breakdown and catastrophic failure. Vibration parameters based machine fault identification approach is one of the widely used methods in CBM. Various machine malfunctions can be predicted and detected based on energy at specific frequencies of vibration signals. Common faults such as unbalanced and misalignment are often identified by examining the operating frequencies and their harmonics. Based on machine malfunctions, the dominant differences are expected at these frequencies. Barring few dominating peaks, other peaks are not exactly located at harmonic speed, so it can be misleading to use information from only harmonic speed. Rather than just examining operating frequencies and their harmonics, we looked at the local peaks and identified their frequencies. The acceleration amplitude at the operating speed and the local maximum acceleration amplitude are selected as a vibration feature for the fault classification. The proposed KNN classifier demonstrated its reliability with an accuracy of over 96% for the tested data set of 25 samples.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114              


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114